



GLOWPOINT, INC.
2019 EQUITY INCENTIVE PLAN
I.PURPOSE. The Glowpoint, Inc. 2019 Equity Incentive Plan is adopted effective
December 19, 2019. The Plan is designed to attract, retain and motivate selected
Eligible Employees and Key Non-Employees of the Company and its Affiliates, and
reward them for making major contributions to the success of the Company and its
Affiliates. These objectives are accomplished by making long-term incentive
awards under the Plan that will offer Participants an opportunity to have a
greater proprietary interest in, and closer identity with, the Company and its
Affiliates and their financial success.


The Awards may consist of:
1.
Incentive Options;

2.Nonstatutory Options;
3.Restricted Stock;
4.Rights;
5.Dividend Equivalents;
6.Other Stock-Based Awards;
7.Performance Awards; or
8.Cash Awards;
or any combination of the foregoing, as the Committee may determine.
II.
DEFINITIONS



A.Affiliate means any individual, corporation, partnership, association, limited
liability company, joint-stock company, trust, unincorporated association or
other entity (other than the Company) that, for purposes of Section 424 of the
Code, is a parent or subsidiary of the Company, direct or indirect.


B.Award means the grant to any Eligible Employee or Key Non-Employee of any form
of Option, Restricted Stock, Right, Dividend Equivalent, Other Stock-Based
Award, Performance Award, or Cash Award, whether granted singly, in combination,
or in tandem, and pursuant to such terms, conditions, and limitations as the
Committee may establish in order to fulfill the objectives of the Plan.


C.Award Agreement means a written agreement entered into between the Company and
a Participant under which an Award is granted and which sets forth the terms,
conditions, and limitations applicable to the Award.


D.Board means the Board of Directors of the Company.


E.Cash Award means an Award of cash, subject to the requirements of Article XIII
and such other restrictions as the Committee deems appropriate or desirable.


F.Code means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. References to any provision of the Code shall be
deemed to include regulations thereunder and successor provisions and
regulations thereto.


G.Committee means the committee to which the Board delegates the power to act
under or pursuant to the provisions of the Plan, or the Board if no committee is
selected. If the Board delegates powers to a committee, and if the Company is or
becomes subject to Section 16 of the Exchange Act, then, if necessary for
compliance therewith, such committee shall consist of not less than two (2)
members of the Board, each member of which must be a "non-employee director,"
within the meaning of the applicable rules promulgated pursuant to the Exchange
Act. If the Company is or becomes subject to Section 16 of the Exchange Act, no
member of the Committee shall receive any Award pursuant to the Plan or any
similar plan of the Company or any Affiliate while serving on the Committee,
unless





--------------------------------------------------------------------------------





the Board determines that the grant of such an Award satisfies the then current
Rule 16b-3 requirements under the Exchange Act.


H.Common Stock means the common stock of the Company.


I.Company means Glowpoint, Inc., a Delaware corporation, and includes any
successor or assignee entity or entities into which the Company may be merged,
changed, or consolidated; any entity for whose securities the securities of the
Company shall be exchanged; and any assignee of or successor to substantially
all of the assets of the Company.


J.Disability or Disabled means a permanent and total disability as defined in
Section 22(e)(3) of the Code.


K.Dividend Equivalent means an Award subject to the requirements of Article X.


L.Eligible Employee means an employee of the Company or of an Affiliate who is
designated by the Committee as being eligible to be granted one or more Awards
under the Plan.


M.Exchange Act means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute thereto. References to any provision of the
Exchange Act shall be deemed to include rules promulgated thereunder and
successor provisions and rules thereto.


N.Fair Market Value means, if the Shares are listed on any national securities
exchange or quoted on the New York Stock Exchange ("NYSE") (including, as
applicable, the NYSE American), the closing sales price, if any, on the largest
such exchange or on the NYSE, as applicable, on the valuation date, or, if none,
on the most recent trade date immediately prior to the valuation date provided
such trade date is no more than thirty (30) days prior to the valuation date. If
the Shares are not then either listed on any such exchange or quoted on the
NYSE, or there has been no trade date within such thirty (30) day period, the
fair market value shall be the mean between the average of the "Bid" and the
average of the "Ask" prices, if any, as reported by the Electronic Quotation
Service or OTC Markets Group, Inc. (or such equivalent reporting service) for
the valuation date, or, if none, for the most recent trade date immediately
prior to the valuation date provided such trade date is no more than thirty (30)
days prior to the valuation date. If the fair market value cannot be determined
under the preceding three sentences, it shall be determined in good faith by the
Committee.


O.Incentive Option means an Option that, when granted, is intended to be an
"incentive stock option," as defined in Section 422 of the Code.


P.Key Non-Employee means a Non-Employee Board Member, consultant, advisor or
independent contractor of the Company or of an Affiliate who is designated by
the Committee as being eligible to be granted one or more Awards under the Plan.


Q.Non-Employee Board Member means a director of the Company who is not an
employee of the Company or any of its Affiliates. For purposes of the Plan, a
Non-Employee Board Member shall be deemed to include the employer or other
designee of such Non-Employee Board Member, if the Non-Employee Board Member is
required, as a condition of his or her employment, to provide that any Award
granted hereunder be made to the employer or other designee.


R.Nonstatutory Option means an Option that, when granted, is not intended to be
an "incentive stock option," as defined in Section 422 of the Code, or that
subsequently fails to comply with the requirements of Section 422 of the Code.


S.Option means a right or option to purchase Common Stock, including Restricted
Stock if the Committee so determines.







--------------------------------------------------------------------------------





T.Other Stock-Based Award means a grant or sale of Common Stock that is valued
in whole or in part based upon the Fair Market Value of Common Stock.


U.Participant means an Eligible Employee or Key Non-Employee to whom one or more
Awards are granted under the Plan.


V.Performance Award means an Award subject to the requirements of Article XII,
and such performance conditions as the Committee deems appropriate or desirable.


W.Plan means the Glowpoint, Inc. 2019 Equity Incentive Plan, as amended from
time to time.


X.Prior Plan means the Glowpoint, Inc. 2014 Equity Incentive Plan.


Y.Restricted Stock means an Award made in Common Stock or denominated in units
of Common Stock and delivered under the Plan, subject to the requirements of
Article VIII, such other restrictions as the Committee deems appropriate or
desirable, and as awarded in accordance with the terms of the Plan.


Z.Right means a stock appreciation right delivered under the Plan, subject to
the requirements of Article IX and as awarded in accordance with the terms of
the Plan.


AA.Shares means the following shares of the capital stock of the Company as to
which Options or Restricted Stock have been or may be granted under the Plan and
upon which Rights, units of Restricted Stock or Other Stock-Based Awards may be
based: treasury or authorized but unissued Common Stock, $0.0001 par value, of
the Company, or any shares of capital stock or securities into which the Shares
are changed or for which they are exchanged within the provisions of Article XIX
of the Plan.


III.
SHARES SUBJECT TO THE PLAN



The aggregate number of Shares as to which Awards may be granted from time to
time shall be the sum of (i) 2,600,000 Shares and (ii) the shares of Common
Stock remaining available for issuance under the Prior Plan, subject to
adjustment for stock splits, stock dividends, and other adjustments described in
Article XIX hereof (the "Initial Limit"). The aggregate number of Shares as to
which Incentive Options may be granted from time to time shall not exceed the
Initial Limit, subject to adjustment for stock splits, stock dividends and other
adjustments described in Article XIX hereof.
Unless otherwise approved by the Company’s stockholders, the aggregate number of
Shares as to which Awards may be granted in any one calendar year to any member
of the Board shall not exceed 250,000 Shares (subject to adjustment for stock
splits, stock dividends, and other adjustments described in Article XIX hereof).
From time to time, the Committee and/or appropriate officers of the Company
shall take whatever actions are necessary to file required documents with
governmental authorities and/or stock exchanges so as to make Shares available
for issuance pursuant to the Plan. Shares subject to Awards under each of the
Plan and the Prior Plan that are forfeited, terminated, expire unexercised,
canceled by agreement of the Company and the Participant (whether for the
purpose of repricing such Awards or otherwise), settled in cash in lieu of
Common Stock or in such manner that all or some of the Shares covered by such
Awards are not issued to a Participant (or, if issued to the Participant, are
returned to the Company by the Participant pursuant to a right of repurchase or
right of first refusal exercised by the Company), or are exchanged for Awards
that do not involve Common Stock, shall immediately become available for Awards.
In addition, if the exercise price of any Award is satisfied by tendering Shares
to the Company (by actual delivery or attestation), only the number of Shares
issued net of the Shares tendered shall be deemed delivered for purposes of
determining the maximum number of Shares available for Awards. Awards payable in
cash shall not reduce the number of Shares available for Awards under the Plan.
The foregoing notwithstanding, if the exercise price of any Award is satisfied
by tendering Shares to the Company, or if Shares are withheld from an Award to
pay a Participant’s tax withholding obligations in connection with the Award,
the Shares so tendered or withheld shall not again become available for Awards.





--------------------------------------------------------------------------------





IV.ADMINISTRATION OF THE PLAN The Plan shall be administered by the Committee. A
majority of the Committee shall constitute a quorum at any meeting thereof
(including by telephone conference) and the acts of a majority of the members
present, or acts approved in writing by a majority of the entire Committee
without a meeting, shall be the acts of the Committee for purposes of this Plan.
The Committee may authorize one or more of its members or an officer of the
Company to execute and deliver documents on behalf of the Committee. A member of
the Committee shall not exercise any discretion respecting Awards to himself or
herself under the Plan, other than as applies to the Participants or a class of
similarly situated Participants as a whole. The Board shall have the authority
to remove or replace any member of, and to fill any vacancy on, the Committee
upon notice to the Committee and the affected member, if any. Any member of the
Committee may resign upon notice to the Board. The Committee may allocate among
one or more of its members, or may delegate to one or more of its agents, such
duties and responsibilities as it determines. Subject to the provisions of the
Plan, the Committee is authorized to:


A.Interpret the provisions of the Plan and any Award or Award Agreement, and
make all rules and determinations that it deems necessary or advisable to the
administration of the Plan;


B.Determine which employees of the Company or an Affiliate shall be designated
as Eligible Employees and which of the Eligible Employees shall be granted
Awards;


C.Determine the Key Non-Employees to whom Awards, other than Incentive Options
and Performance Awards for which Key Non-Employees shall not be eligible, shall
be granted;


D.Determine whether an Option to be granted shall be an Incentive Option or
Nonstatutory Option;


E.Determine the number of Shares for which an Option, Restricted Stock or Other
Stock-Based Award shall be granted;


F.Determine the number of Rights, the Cash Award or the Performance Award to be
granted;


G.Provide for the acceleration of the right to exercise any Award; and


H.Specify the terms, conditions, and limitations upon which Awards may be
granted; provided, however, that with respect to Incentive Options, all such
interpretations, rules, determinations, terms, and conditions shall be made and
prescribed in the context of preserving the tax status of the Incentive Options
as "incentive stock options" within the meaning of Section 422 of the Code.
Notwithstanding anything in this Plan to the contrary, no Award shall vest or
become exercisable over a period of less than one (1) year unless otherwise set
forth in an Award Agreement.


If permitted by applicable law, and in accordance with any such law, the
Committee may delegate to the chief executive officer and to other senior
officers of the Company or its Affiliates its duties under the Plan pursuant to
such conditions or limitations as the Committee may establish, except that only
the Committee may select, and grant Awards to, Participants who are subject to
Section 16 of the Exchange Act. Any such delegation by the Committee shall be
made by a majority of its members. No member of the Committee shall be liable
for any action or determination made in good faith with respect to the Plan or
any Award.
The Committee shall have the authority at any time to cancel Awards for
reasonable cause and/or to provide for the conditions and circumstances under
which Awards shall be forfeited.
Any determination made by the Committee pursuant to the provisions of the Plan
shall be made in its sole discretion, and in the case of any determination
relating to an Award, may be made at the time of the grant of the Award or,
unless in contravention of any express term of the Plan or any Award Agreement,
at any time thereafter. All decisions made by the Committee pursuant to the
provisions of the Plan shall be final and binding on all persons, including the
Company and the Participants. No determination shall be subject to de novo
review if challenged in court.





--------------------------------------------------------------------------------





V.
ELIGIBILITY FOR PARTICIPATION



Awards may be granted under this Plan only to Eligible Employees and Key
Non-Employees of the Company or its Affiliates. The foregoing notwithstanding,
each Participant receiving an Incentive Option must be an Eligible Employee of
the Company or of an Affiliate at the time the Incentive Option is granted.
The Committee may, at any time and from time to time, grant one or more Awards
to one or more Eligible Employees or Key Non-Employees and may designate the
number of Shares, if applicable, to be subject to each Award so granted,
provided, however that no Incentive Option shall be granted after the expiration
of ten (10) years from the earlier of the date of the adoption of the Plan by
the Company or the approval of the Plan by the stockholders of the Company, and
provided further, that the Fair Market Value of the Shares (determined at the
time the Option is granted) as to which Incentive Options are exercisable for
the first time by any Eligible Employee during any single calendar year (under
the Plan and under any other incentive stock option plan of the Company or an
Affiliate) shall not exceed One Hundred Thousand Dollars ($100,000). To the
extent that the Fair Market Value of such Shares exceeds One Hundred Thousand
Dollars ($100,000), the Shares subject to Option in excess of One Hundred
Thousand Dollars ($100,000) shall, without further action by the Committee,
automatically be converted to Nonstatutory Options.
Notwithstanding any of the foregoing provisions, (i) the Committee may authorize
the grant of an Award to a person not then in the employ of, or engaged by, the
Company or of an Affiliate, conditioned upon such person becoming eligible to be
granted an Award at or prior to the execution of the Award Agreement evidencing
the actual grant of such Award; and (ii) if the Company is not subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, then the
Committee may authorize the grant of an Award under this Plan to a person who
resides in the State of California only if such grant meets the requirements of
Section 25102(o) of the California Securities Law.





--------------------------------------------------------------------------------





VI.AWARDS UNDER THIS PLAN As the Committee may determine, the following types of
Awards may be granted under the Plan on a stand-alone, combination, or tandem
basis:


A.Incentive Option An Award in the form of an Option that shall comply with the
requirements of Section 422 of the Code. Subject to adjustments in accordance
with the provisions of Article XIX, the aggregate number of Shares that may be
subject to Incentive Options under the Plan shall not exceed the Initial Limit.


B.Nonstatutory Option An Award in the form of an Option that shall not be
intended to, or has otherwise failed to, comply with the requirements of
Section 422 of the Code.


C.Restricted Stock An Award made to a Participant in Common Stock or denominated
in units of Common Stock, subject to future service and/or such other
restrictions and conditions as may be established by the Committee, and as set
forth in the Award Agreement, including but not limited to continuous service
with the Company or its Affiliates, achievement of specific business objectives,
increases in specified indices, attainment of growth rates, and/or other
measurements of Company or Affiliate performance.


D.Stock Appreciation Right An Award in the form of a Right to receive the excess
of the Fair Market Value of a Share on the date the Right is exercised over the
Fair Market Value of a Share on the date the Right was granted.


E.Dividend Equivalents An Award in the form of, and based upon the value of,
dividends on Shares.


F.Other Stock-Based Awards An Award made to a Participant that is valued in
whole or in part by reference to, or is otherwise based upon, the Fair Market
Value of Shares.


G.Performance Awards An Award made to a Participant that is subject to
performance conditions specified by the Committee, including, but not limited
to, continuous service with the Company and/or its Affiliates, achievement of
specific business objectives, increases in specified indices, attainment of
growth rates, and/or other measurements of Company or Affiliate performance.


H.Cash Awards An Award made to a Participant and denominated in cash, with the
eventual payment subject to future service and/or such other restrictions and
conditions as may be established by the Committee, and as set forth in the Award
Agreement.


Each Award under the Plan shall be evidenced by an Award Agreement. Delivery of
an Award Agreement to each Participant shall constitute an agreement between the
Company and the Participant as to the terms and conditions of the Award.





--------------------------------------------------------------------------------





VII.TERMS AND CONDITIONS OF INCENTIVE OPTIONS AND NONSTATUTORY OPTIONS Each
Option shall be set forth in an Award Agreement, duly executed on behalf of the
Company and by the Participant to whom such Option is granted. Except for the
setting of the Option price under Paragraph A, no Option shall be granted and no
purported grant of any Option shall be effective until such Award Agreement
shall have been duly executed on behalf of the Company and by the Participant.
Each such Award Agreement shall be subject to at least the following terms and
conditions:


A.Option Price In the case of an Incentive Option granted to a Participant that
owns, directly or by reason of the applicable attribution rules, ten percent
(10%) or less of the total combined voting power of all classes of stock of the
Company, and in the case of a Nonstatutory Option, the Option price per share of
the Shares covered by each such Incentive Option or Nonstatutory Option shall be
not less than the Fair Market Value of the Shares on the date of the grant of
the Option. In all other cases of Incentive Options, the Option price shall be
not less than one hundred ten percent (110%) of the Fair Market Value of the
Shares on the date of grant.


B.Number of Shares Each Option shall state the number of Shares to which it
pertains.


C.Term of Option Each Incentive Option shall terminate not more than ten (10)
years from the date of the grant thereof, or at such earlier time as the Award
Agreement may provide, and shall be subject to earlier termination as herein
provided, except that if the Option price is required under Paragraph A of this
Article VII to be at least one hundred ten percent (110%) of Fair Market Value,
each such Incentive Option shall terminate not more than five (5) years from the
date of the grant thereof, and shall be subject to earlier termination as herein
provided. The Committee shall determine the time at which a Nonstatutory Option
shall terminate.


D.Date of Exercise Upon the authorization of the grant of an Option, or at any
time thereafter, the Committee may, subject to the provisions of Paragraph C of
this Article VII, prescribe the date or dates on which the Option becomes
exercisable, and may provide that the Option rights become exercisable in
installments over a period of years, and/or upon the attainment of stated goals.
Unless the Committee otherwise provides in writing, or unless otherwise required
by law (including, if applicable, the Uniformed Services Employment and
Reemployment Rights Act), the date or dates on which the Option becomes
exercisable shall be tolled during any unpaid leave of absence. It is expressly
understood that Options hereunder shall, unless otherwise provided for in
writing by the Committee, be granted in contemplation of, and earned by the
Participant through the completion of, future employment or service with the
Company.


E.Medium of Payment The Option price shall be payable upon the exercise of the
Option, as set forth in Paragraph I. It shall be payable in such form (permitted
by Section 422 of the Code in the case of Incentive Options) as the Committee
shall, either by rules promulgated pursuant to the provisions of Article IV of
the Plan, or in the particular Award Agreement, provide.


F.Termination of Employment


1.A Participant who ceases to be an employee or Key Non-Employee of the Company
or of an Affiliate for any reason other than death, Disability, or termination
"for cause," as defined in subparagraph (2) below, may exercise any Option
granted to such Participant, to the extent that the right to purchase Shares
thereunder has become exercisable by the date of such termination, but only
within three (3) months (or such other period of time as the Committee may
determine, with such determination in the case of an Incentive Option being made
at the time of the grant of the Option and not exceeding three (3) months) after
such date, or, if earlier, within the originally prescribed term of the Option,
and subject to the conditions that (i) no Option shall be exercisable after the
expiration of the term of the Option and (ii) unless the Committee otherwise
provides, no Option that has not become exercisable by the date of such
termination shall at any time thereafter be or become exercisable. A
Participant’s employment shall not be deemed terminated by reason of a transfer
to another employer that is the Company or an Affiliate.


2.A Participant who ceases to be an employee or Key Non-Employee of the Company
or of an Affiliate "for cause" shall, upon such termination, cease to have any
right to exercise any Option. For purposes of this Plan, cause





--------------------------------------------------------------------------------





shall be as defined in any employment or other agreement between the Participant
and the Company (or an Affiliate) or, if there is no such agreement or
definition therein, cause shall be defined to include (i) a Participant’s theft
or embezzlement, or attempted theft or embezzlement, of money or property of the
Company or of an Affiliate, a Participant’s perpetration or attempted
perpetration of fraud, or a Participant’s participation in a fraud or attempted
fraud, on the Company or an Affiliate or a Participant’s unauthorized
appropriation of, or a Participant’s attempt to misappropriate, any tangible or
intangible assets or property of the Company or an Affiliate; (ii) any act or
acts by a Participant of disloyalty, dishonesty, misconduct, moral turpitude, or
any other act or acts by a Participant injurious to the interest, property,
operations, business or reputation of the Company or an Affiliate; (iii) a
Participant’s commission of a felony or any other crime the commission of which
results in injury to the Company or an Affiliate; (iv) any violation of any
restriction on the disclosure or use of confidential information of the Company
or an Affiliate, client, customer, prospect, or merger or acquisition target, or
on competition with the Company or an Affiliate or any of its businesses as then
conducted; or (v) any other action that the Board or the Committee, in their
sole discretion, may deem to be sufficiently injurious to the interests of the
Company or an Affiliate to constitute substantial cause for termination. A
Participant who ceases to be an employee or Key Non-Employee of the Company or
an Affiliate for reasons other than cause at a time when grounds for cause exist
shall be deemed terminated for cause for purposes of the Plan. The determination
of the Committee as to the existence of cause shall be conclusive and binding
upon the Participant and the Company.


3.Except as the Committee may otherwise expressly provide or determine
(consistent with Section 422 of the Code, if applicable), a Participant who is
absent from work with the Company or an Affiliate because of temporary
disability (any disability other than a Disability), or who is on leave of
absence for any purpose permitted by the Company or by any authoritative
interpretation (i.e., regulation, ruling, case law, etc.) of Section 422 of the
Code, shall not, during the period of any such absence, be deemed, by virtue of
such absence alone, to have terminated his or her employment or relationship
with the Company or with an Affiliate. For purposes of Incentive Options, no
leave of absence may exceed ninety (90) days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract (or the Committee
approves such longer leave of absence, in which event the Incentive Option held
by the Participant shall be treated for tax purposes as a Nonstatutory Option on
the date that is six (6) months following the first day of such leave).


4.Paragraph F(1) shall control and fix the rights of a Participant who ceases to
be an employee or Key Non-Employee of the Company or of an Affiliate for any
reason other than Disability, death, or termination "for cause," and who
subsequently becomes Disabled or dies. Nothing in Paragraphs G and H of this
Article VII shall be applicable in any such case except that, in the event of
such a subsequent Disability or death within the three (3) month period after
the termination of employment or, if earlier, within the originally prescribed
term of the Option, the Participant or the Participant’s estate or personal
representative may exercise the Option permitted by this Paragraph F, in the
event of Disability, within twelve (12) months after the date that the
Participant ceased to be an employee or Key Non-Employee of the Company or an
Affiliate, or, in the event of death, within twelve (12) months after the date
of death of such Participant.


G.Total and Permanent Disability A Participant who ceases to be an employee or
Key Non-Employee of the Company or of an Affiliate by reason of Disability may
exercise any Option granted to such Participant to the extent that the right to
purchase Shares thereunder has become exercisable on or before the date such
Participant becomes Disabled as determined by the Committee.


A Disabled Participant, or his estate or personal representative, shall exercise
such rights, if at all, only within a period of not more than twelve (12) months
after the date that the Participant became Disabled as determined by the
Committee (notwithstanding that the Participant might have been able to exercise
the Option as to some or all of the Shares on a later date if the Participant
had not become Disabled) or, if earlier, within the originally prescribed term
of the Option.
H.Death In the event that a Participant to whom an Option has been granted
ceases to be an employee or Key Non-Employee of the Company or of an Affiliate
by reason of such Participant’s death, such Option, to the extent that the right
is exercisable but not exercised on the date of death, may be exercised by the
Participant’s estate or personal representative within twelve (12) months after
the date of death of such Participant or, if earlier, within the originally
prescribed term of the Option, notwithstanding that the decedent might have been
able to exercise the Option as to





--------------------------------------------------------------------------------





some or all of the Shares on a later date if the Participant were alive and had
continued to be an employee or Key Non-Employee of the Company or of an
Affiliate.


I.Exercise of Option and Issuance of Stock Options shall be exercised by giving
written notice to the Company. Such written notice shall: (i) be signed by the
person exercising the Option, (ii) state the number of Shares with respect to
which the Option is being exercised, (iii) contain the warranty required by
Paragraph M of this Article VII, if applicable, and (iv) specify a date (other
than a Saturday, Sunday or legal holiday) not more than ten (10) days after the
date of such written notice, as the date on which the Shares will be purchased.
Such tender and conveyance shall take place at the principal office of the
Company during ordinary business hours, or at such other hour and place agreed
upon by the Company and the person or persons exercising the Option. On the date
specified in such written notice (which date may be extended by the Company in
order to comply with any blackout limitations, or with laws or regulations that
require the Company to take any action with respect to the Option Shares prior
to the issuance thereof), the Company shall accept payment for the Option Shares
in cash, by bank or certified check, by wire transfer, or by such other means as
may be approved by the Committee. In the event of any failure to pay for the
number of Shares specified in such written notice on the date set forth therein
(or on the extended date as above provided), the right to exercise the Option
shall terminate with respect to such number of Shares, but shall continue with
respect to the remaining Shares covered by the Option and not yet acquired
pursuant thereto.


If approved in advance by the Committee, and subject to compliance with the
Sarbanes-Oxley Act of 2002 or the requirements of any applicable securities
laws, payment in full or in part also may be made (i) by delivering Shares, or
by attestation of Shares, which have a total Fair Market Value on the date of
such delivery equal to the Option price and provided that accepting such Shares,
in the sole discretion of the Committee, shall not result in any adverse
accounting consequences to the Company; (ii) by the execution and delivery of a
note or other evidence of indebtedness (and any security agreement thereunder)
satisfactory to the Committee; (iii) by authorizing the Company to retain Shares
that otherwise would be issuable upon exercise of the Option having a total Fair
Market Value on the date of delivery equal to the Option price; (iv) by the
delivery of cash or the extension of credit by a broker-dealer to whom the
Participant has submitted a notice of exercise or otherwise indicated an intent
to exercise an Option (in accordance with part 220, Chapter II, Title 12 of the
Code of Federal Regulations, a so-called "cashless" exercise); or (v) by any
combination of the foregoing.





--------------------------------------------------------------------------------





J.Rights as a Stockholder No Participant to whom an Option has been granted
shall have rights as a stockholder with respect to any Shares covered by such
Option except as to such Shares as have been registered in the Company’s share
register in the name of such Participant upon the due exercise of the Option and
tender of the full Option price.


K.Assignability and Transferability of Option Unless otherwise permitted by the
Code, by Rule 16b-3 of the Exchange Act and by the exemption set forth under
Section 12(g) of the Exchange Act (Release No. 34-56887), if applicable, and
approved in advance by the Committee, an Option granted to a Participant shall
not be transferable by the Participant and shall be exercisable, during the
Participant’s lifetime, only by such Participant or, in the event of the
Participant’s incapacity, his guardian or legal representative. Except as
otherwise permitted herein, such Option shall not be assigned, pledged, or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment, or similar process and any attempted
transfer, assignment, pledge, hypothecation or other disposition of any Option
or of any rights granted thereunder contrary to the provisions of this
Paragraph K, or the levy of any attachment or similar process upon an Option or
such rights, shall be null and void.


L.Other Provisions The Award Agreement for an Incentive Option shall contain
such limitations and restrictions upon the exercise of the Option as shall be
necessary in order that such Option qualifies as an "incentive stock option"
within the meaning of Section 422 of the Code. Further, the Award Agreements
authorized under the Plan shall be subject to such other terms and conditions
including, without limitation, restrictions upon the exercise of the Option, as
the Committee shall deem advisable and which, in the case of Incentive Options,
are not inconsistent with the requirements of Section 422 of the Code.


VIII.TERMS AND CONDITIONS OF RESTRICTED STOCK


A.The Committee may from time to time grant an Award in Shares of Common Stock
or grant an Award denominated in units of Common Stock, for such consideration
as the Committee deems appropriate (which amount may be less than the Fair
Market Value of the Common Stock on the date of the Award), and subject to such
restrictions and conditions and other terms as the Committee may determine at
the time of the Award (including, but not limited to, continuous service with
the Company or its Affiliates, achievement of specific business objectives,
increases in specified indices, attainment of growth rates, and/or other
measurements of Company or Affiliate performance), and subject further to the
general provisions of the Plan, the applicable Award Agreement, and the
following specific rules.


B.If Shares of Restricted Stock are awarded, such Shares cannot be assigned,
sold, transferred, pledged, or hypothecated prior to the lapse of the
restrictions applicable thereto, and, in no event, absent Committee approval,
prior to one (1) year from the date of the Award.


C.Restricted Stock issued to a Participant under the Plan shall be governed by
an Award Agreement that shall specify whether Shares of Common Stock are awarded
to the Participant, or whether the Award shall be one not of Shares of Common
Stock but one denominated in units of Common Stock, any consideration required
thereto, and such other provisions as the Committee shall determine.


D.Subject to the provisions of Paragraphs B and E hereof and the restrictions
set forth in the related Award Agreement, the Participant receiving an Award of
Shares of Restricted Stock shall thereupon be a stockholder with respect to all
of such Shares and shall have the rights of a stockholder with respect to such
Shares, including the right to vote such Shares and to receive dividends and
other distributions made with respect to such Shares; provided, however, if the
lapse of restrictions with respect to the Restricted Stock is tied to the
attainment of performance goals, any dividends paid by the Company to the
Participant during the performance period shall accrue and shall not be paid to
the Participant until and to the extent the performance goals are met with
respect to the Award. All Common Stock received by a Participant as the result
of any dividend on the Shares of Restricted Stock, or as the result of any stock
split, stock distribution, or combination of the Shares affecting Restricted
Stock, shall be subject to the restrictions set forth in the related Award
Agreement.


E.Restricted Stock or units of Restricted Stock awarded to a Participant
pursuant to the Plan will be forfeited, and any Shares of Restricted Stock or
units of Restricted Stock sold to a Participant pursuant to the Plan may, at the
Company’s option, be resold to the Company for an amount equal to the price paid
therefor, and in either case, such





--------------------------------------------------------------------------------





Restricted Stock or units of Restricted Stock shall revert to the Company, if
the Company so determines in accordance with Article XV or any other condition
set forth in the Award Agreement, or, alternatively, if the Participant’s
employment with the Company or its Affiliates terminates, other than for reasons
set forth in Article XIV, prior to the expiration of the forfeiture or
restriction provisions set forth in the Award Agreement.


F.The Committee, in its discretion, shall have the power to accelerate the date
on which the restrictions contained in the Award Agreement shall lapse with
respect to any or all Restricted Stock awarded under the Plan.


G.Any Restricted Stock denominated in units of Common Stock, if not previously
forfeited, shall be payable in accordance with Article XVI at the time set forth
in the Award Agreement.


H.The Committee may prescribe such other restrictions, conditions, and terms
applicable to Restricted Stock issued to a Participant under the Plan that are
neither inconsistent with nor prohibited by the Plan or the Award Agreement,
including, without limitation, terms providing for a lapse of the restrictions
of this Article or any Award Agreement in installments.


IX.TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS If deemed by the Committee
to be in the best interests of the Company, a Participant may be granted a
Right. Each Right shall be granted subject to such restrictions and conditions
and other terms as the Committee may specify in the Award Agreement at the time
the Right is granted, subject to the general provisions of the Plan, and the
following specific rules.


A.Rights may be granted, if at all, either singly, in combination with another
Award, or in tandem with another Award. At the time of grant of a Right, the
Committee shall specify the base price of Common Stock to be used in connection
with the calculation described in Paragraph B below, provided that the base
price shall not be less than one hundred percent (100%) of the Fair Market Value
of a Share of Common Stock on the date of grant, unless approved by the
stockholders of the Company.


B.Upon exercise of a Right, which shall, absent Committee approval, be not less
than one (1) year from the date of the grant, the Participant shall be entitled
to receive in accordance with Article XVI, and as soon as practicable after
exercise, the excess of the Fair Market Value of one Share of Common Stock on
the date of exercise over the base price specified in such Right, multiplied by
the number of Shares of Common Stock then subject to the Right, or the portion
thereof being exercised.


C.Notwithstanding anything herein to the contrary, if the Award granted to a
Participant allows him or her to elect to cancel all or any portion of an
unexercised Option by exercising an additional or tandem Right, then the Option
price per Share of Common Stock shall be used as the base price specified in
Paragraph A to determine the value of the Right upon such exercise and, in the
event of the exercise of such Right, the Company’s obligation with respect to
such Option or portion thereof shall be discharged by payment of the Right so
exercised. In the event of such a cancellation, the number of Shares as to which
such Option was canceled shall become available for use under the Plan, less the
number of Shares, if any, received by the Participant upon such cancellation in
accordance with Article XVI.


D.A Right may be exercised only by the Participant (or, if applicable under
Article XIV, by a legatee or legatees of such Right, or by the Participant’s
executors, personal representatives, or distributees).







--------------------------------------------------------------------------------





X.TERMS AND CONDITIONS OF DIVIDEND EQUIVALENTS A Participant may be granted an
Award in the form of Dividend Equivalents. Such an Award shall entitle the
Participant to receive cash, Shares, other Awards or other property equal in
value to dividends paid with respect to a specified number of Shares. Dividend
Equivalents may be awarded on a free-standing basis or in connection with
another Award. The Committee may provide that Dividend Equivalents shall be paid
or distributed when accrued or shall be deemed to have been reinvested in
additional Shares, Awards or other investment vehicles, and subject to such
restrictions on transferability and risks of forfeiture, as the Committee may
specify.


XI.TERMS AND CONDITIONS OF OTHER STOCK-BASED AWARDS The Committee, in its sole
discretion, may grant Awards of Shares and/or Awards that are valued in whole or
in part by reference to, or are otherwise based on, Shares or on the Fair Market
Value thereof ("Other Stock-Based Awards"). Such Other Stock-Based Awards shall
be in such form, and dependent on such conditions, as the Committee shall
determine, including, without limitation, the right to receive, or vest with
respect to, one or more Shares (or the equivalent cash value of such Shares)
upon the completion of a specified period of service, the occurrence of an event
and/or the attainment of performance objectives. Other Stock-Based Awards may be
granted alone or in addition to any other Awards granted under the Plan. Subject
to the provisions of the Plan, the Committee shall determine the number of
Shares to be awarded to a Participant under (or otherwise related to) such Other
Stock-Based Awards and all other terms and conditions of such Awards (including,
without limitation, the vesting provisions thereof and provisions ensuring that
all Shares so awarded and issued shall be fully paid and non-assessable).


XII.TERMS AND CONDITIONS OF PERFORMANCE AWARDS


A.A Participant may be granted an Award that is subject to performance
conditions specified by the Committee. The Committee may use business criteria
and/or other measures of performance as it deems appropriate in establishing any
performance conditions (including, but not limited to, continuous service with
the Company or its Affiliates, achievement of specific business objectives,
increases in specified indices, attainment of growth rates, and/or other
measurements of Company or Affiliate performance), and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions.


B.Any Performance Award will be forfeited if the Company so determines in
accordance with Article XV or any other condition set forth in the Award
Agreement, or, alternatively, if the Participant’s employment with the Company
or its Affiliates terminates, other than for reasons set forth in Article XIV,
prior to the expiration of the time period over which the performance conditions
are to be measured.


C.Achievement of performance goals in respect of such Performance Awards shall
be measured over such periods as may be specified by the Committee.


D.Settlement of Performance Awards may be in cash or Shares, or other property,
in the discretion of the Committee. The Committee may, in its discretion, reduce
or increase the amount of a settlement otherwise to be made in connection with
such Performance Award.


XIII.TERMS AND CONDITIONS OF CASH AWARDS


A.The Committee may from time to time authorize the award of cash payments under
the Plan to Participants, subject to such restrictions and conditions and other
terms as the Committee may determine at the time of authorization (including,
but not limited to, continuous service with the Company or its Affiliates,
achievement of specific business objectives, increases in specified indices,
attainment of growth rates, and/or other measurements of Company or Affiliate
performance), and subject to the general provisions of the Plan, the applicable
Award Agreement, and the following specific rules.


B.Any Cash Award will be forfeited if the Company so determines in accordance
with Article XV or any other condition set forth in the Award Agreement, or,
alternatively, if the Participant’s employment or engagement with the Company or
its Affiliates terminates, other than for reasons set forth in Article XIV,
prior to the attainment of any goals





--------------------------------------------------------------------------------





set forth in the Award Agreement or prior to the expiration of the forfeiture or
restriction provisions set forth in the Award Agreement, whichever is
applicable.


C.The Committee, in its discretion, shall have the power to change the date on
which the restrictions contained in the Award Agreement shall lapse, or the date
on which goals are to be measured, with respect to any Cash Award.


D.Any Cash Award, if not previously forfeited, shall be payable in accordance
with Article XVI on or about March 15 of the fiscal year immediately following
the fiscal year during which the goals are attained, and in no event later than
December 31 of such year.


E.The Committee may prescribe such other restrictions, conditions, and terms
applicable to the Cash Awards issued to a Participant under the Plan that are
neither inconsistent with nor prohibited by the Plan or the Award Agreement,
including, without limitation, terms providing for a lapse of the restrictions,
or a measurement of the goals, in installments.


XIV.TERMINATION OF EMPLOYMENT OR SERVICE Except as may otherwise be (i) provided
in Article VII for Options, (ii) provided for under the Award Agreement, or
(iii) permitted pursuant to Paragraphs A through C of this Article XIV (subject
to the limitations under the Code for Incentive Options), if the employment or
service of a Participant terminates, all unexpired, unpaid, unexercised, or
deferred Awards shall be canceled immediately.


A.Retirement under a Company or Affiliate Retirement Plan. When a Participant’s
employment or service terminates as a result of retirement as defined under a
Company or Affiliate tax-qualified retirement plan, the Committee may permit
Awards to continue in effect beyond the date of retirement in accordance with
the applicable Award Agreement, and/or the exercisability and vesting of any
Award may be accelerated.


B.Termination in the Best Interests of the Company or an Affiliate. When a
Participant’s employment or service with the Company or an Affiliate terminates
and, in the judgment of the chief executive officer or other senior officer
designated by the Committee, the acceleration and/or continuation of outstanding
Awards would be in the best interests of the Company, the Committee may
(i) authorize, where appropriate, the acceleration and/or continuation of all or
any part of Awards granted prior to such termination and/or (ii) permit the
exercise, vesting, and payment of such Awards for such period as may be set
forth in the applicable Award Agreement, subject to earlier cancellation
pursuant to Article XV or at such time as the Committee shall deem the
continuation of all or any part of the Participant’s Awards are not in the
Company’s or its Affiliate’s best interests.


C.Death or Disability of a Participant.


1.In the event of a Participant’s death, the Participant’s estate or
beneficiaries shall have a period up to the earlier of (i) the expiration date
specified in the Award Agreement, or (ii) the expiration date specified in
Paragraph H of Article VII, within which to receive or exercise any outstanding
Awards held by the Participant under such terms as may be specified in the
applicable Award Agreement. Rights to any such outstanding Awards shall pass by
will or the laws of descent and distribution in the following order: (a) to
beneficiaries so designated by the Participant; (b) to a legal representative of
the Participant; or (c) to the persons entitled thereto as determined by a court
of competent jurisdiction. Awards so passing shall be paid and/or may be
exercised at such times and in such manner as if the Participant were living.


2.In the event a Participant is determined by the Company to be Disabled, and
subject to the limitations of Paragraph G of Article VII, Awards may be paid to,
or exercised by, the Participant, if legally competent, or by a legally
designated guardian or other representative if the Participant is legally
incompetent by virtue of such Disability.


3.After the death or Disability of a Participant, the Committee may in its sole
discretion at any time (i) terminate restrictions in Award Agreements;
(ii) accelerate any or all installments and rights; and/or (iii) instruct the
Company to pay the total of any accelerated payments in a lump sum to the
Participant, the Participant’s estate, beneficiaries or





--------------------------------------------------------------------------------





representative, notwithstanding that, in the absence of such termination of
restrictions or acceleration of payments, any or all of the payments due under
the Awards ultimately might have become payable to other beneficiaries.


XV.CANCELLATION AND RESCISSION OF AWARDS Unless the Award Agreement specifies
otherwise, the Committee may cancel any unexpired, unpaid, unexercised, or
deferred Awards at any time if the Participant is not in compliance with the
applicable provisions of the Award Agreement, the Plan, or with the following
conditions:


A.A Participant shall not breach any restrictive covenant, employment,
consulting or other agreement entered into between him or her and the Company or
any Affiliates, or render services for any organization or engage directly or
indirectly in any business which, in the judgment of the Committee or a senior
officer designated by the Committee, is or becomes competitive with the Company,
or which organization or business, or the rendering of services to such
organization or business, is or becomes otherwise prejudicial to or in conflict
with the interests of the Company. For a Participant whose employment or
engagement has terminated, the judgment of the Committee shall be based on the
terms of the restrictive covenant agreement, if applicable, or on the
Participant’s position and responsibilities while employed or engaged by the
Company or its Affiliates, the Participant’s post-employment/engagement
responsibilities and position with the other organization or business, the
extent of past, current, and potential competition or conflict between the
Company and the other organization or business, the effect of the Participant’s
assuming the post-employment/engagement position on the Company’s or its
Affiliate’s customers, suppliers, investors, and competitors, and such other
considerations as are deemed relevant given the applicable facts and
circumstances. A Participant may, however, purchase as an investment or
otherwise, stock or other securities of any organization or business so long as
they are listed upon a recognized securities exchange or traded
over-the-counter, and such investment does not represent a substantial
investment to the Participant or a greater than one percent (1%) equity interest
in the organization or business.


B.A Participant shall not, without prior written authorization from the Company,
disclose to anyone outside the Company or its Affiliates, or use in other than
the Company’s or Affiliate’s business, any confidential information or materials
relating to the business of the Company or its Affiliates, acquired by the
Participant either during or after his or her employment or engagement with the
Company or its Affiliates. Notwithstanding anything herein to the contrary, each
Participant is hereby notified, in accordance with the Defend Trade Secrets Act
of 2016, that the Participant will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that: (a) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (b)
is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding. The Participants are further notified that if they file a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, the Participant may disclose the Company’s trade secrets to his or her
attorney and use the trade secret information in the court proceeding if the
Participant (a) files any document containing the trade secret under seal; and
(b) does not disclose the trade secret, except pursuant to court order.


C.A Participant shall disclose promptly and assign to the Company all right,
title, and interest in any invention or idea, patentable or not, made or
conceived by the Participant during employment or engagement with the Company or
an Affiliate, relating in any manner to the actual or anticipated business,
research, or development work of the Company or its Affiliates, and shall do
anything reasonably necessary to enable the Company or its Affiliates to secure
a patent, trademark, copyright, or other protectable interest where appropriate
in the United States and in foreign countries.


Upon exercise, payment, or delivery pursuant to an Award, the Participant shall
certify on a form acceptable to the Committee that he or she is in compliance
with the terms and conditions of the Plan, including the provisions of
Paragraphs A, B and C of this Article XV. Failure to comply with the provisions
of Paragraphs A, B and C of this Article XV at any time prior to, or during the
one (1) year period after, the date Participant’s employment or engagement with
the Company or any Affiliate terminates shall cause any exercise, payment, or
delivery which occurred during the two (2) year period prior to the breach of
Paragraph A, B or C of this Article XV to be rescinded. The Company shall notify
the Participant in writing of any such rescission within one (1) year of the
date it acquires actual knowledge of such breach. Within ten (10) days after
receiving such a notice from the Company, the Participant shall pay to the
Company the amount of any gain realized or payment received as a result of the
exercise, payment, or delivery pursuant





--------------------------------------------------------------------------------





to the Award. Such payment shall be made either in cash or by returning to the
Company the number of Shares of Common Stock that the Participant received in
connection with the rescinded exercise, payment, or delivery. The Company’s
rights of rescission hereunder shall be in addition to any and all other
remedies that may be available to the Company at law or in equity in such event,
including, without limitation, the right to request any court of competent
jurisdiction to issue a decree of specific performance or issue a temporary and
permanent injunction, without the necessity of the Company posting bond or
furnishing other security and without proving special damages or irreparable
injury, enjoining and restricting the breach, or threatened breach, of any such
covenant.
XVI.PAYMENT OF RESTRICTED STOCK, RIGHTS, OTHER STOCK-BASED AWARDS, PERFORMANCE
AWARDS AND CASH AWARDS Payment of Restricted Stock, Rights, Other Stock-Based
Awards, Performance Awards and Cash Awards may be made, as the Committee shall
specify, in the form of cash, Shares of Common Stock, or combinations thereof;
provided, however, that a fractional Share of Common Stock shall be paid in cash
equal to the Fair Market Value of the fractional Share of Common Stock at the
time of payment.


XVII.WITHHOLDING Except as otherwise provided by the Committee,


A.the Company shall have the power and right to deduct or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy the
federal, state, and local taxes required by law to be withheld with respect to
any grant, exercise, or payment made under or as a result of this Plan; and


B.in the case of payments of Awards, or upon any other taxable event hereunder,
a Participant may elect, subject to the approval in advance by the Committee, to
satisfy the withholding requirement, if any, in whole or in part, by having the
Company withhold Shares of Common Stock that would otherwise be transferred to
the Participant having a Fair Market Value, on the date the tax is to be
determined, equal to the marginal tax that could be imposed on the transaction;
provided, however, that the amount withheld does not exceed the maximum
statutory tax rate or such lesser amount as is necessary to avoid liability
accounting treatment. All elections shall be made in writing and signed by the
Participant.


XVIII.SAVINGS CLAUSE This Plan is intended to comply in all respects with
applicable law and regulations, including, (i) with respect to those
Participants who are officers or directors for purposes of Section 16 of the
Exchange Act, Rule 16b-3 of the Securities and Exchange Commission, if
applicable, (ii) Section 402 of the Sarbanes-Oxley Act, and (iii) Section 409A
of the Code. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on a Participant by
Section 409A of the Code or damages for failing to comply with Section 409A of
the Code. In case any one or more provisions of this Plan shall be held invalid,
illegal, or unenforceable in any respect under applicable law and regulation
(including Rule 16b-3 and Section 409A of the Code), the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal, or unenforceable provision shall be
deemed null and void; however, to the extent permitted by law, any provision
that could be deemed null and void shall first be construed, interpreted, or
revised retroactively to permit this Plan to be construed in compliance with all
applicable law (including Rule 16b-3 and Section 409A of the Code) so as to
foster the intent of this Plan. Notwithstanding anything herein to the contrary,
with respect to Participants who are officers and directors for purposes of
Section 16 of the Exchange Act, if applicable, and if required to comply with
rules promulgated thereunder, no grant of, or Option to purchase, Shares shall
permit unrestricted ownership of Shares by the Participant for at least six (6)
months from the date of grant or Option, unless the Board determines that the
grant of, or Option to purchase, Shares otherwise satisfies the then current
Rule 16b-3 requirements.


XIX.ADJUSTMENTS UPON CHANGES IN CAPITALIZATION; CORPORATE TRANSACTIONS If the
outstanding Shares of the Company are changed into or exchanged for a different
number or kind of shares or other securities of the Company or of another entity
by reason of any reorganization, merger, or consolidation, or if a change is
made to the Common Stock of the Company by reason of any recapitalization,
reclassification, change in par value, stock split, reverse stock split,
combination of shares or dividends payable in capital stock, or the like, the
Company shall make adjustments to such Awards (including, by way of example and
not by way of limitation, the grant of substitute Awards under the Plan or under
the plan of such other entity or the suspension of the right to exercise an
Award for a specified period of time in connection with a corporate transaction)
as it may determine to be appropriate under the circumstances, and, in addition,
appropriate adjustments shall be made in the number and kind of shares or





--------------------------------------------------------------------------------





securities and in the option price per share or security subject to outstanding
Awards under the Plan or under the plan of such successor entity. The foregoing
notwithstanding, unless the Committee otherwise determines, no such adjustment
shall be made to an Option which shall, within the meaning of Sections 424 and
409A of the Code, as applicable, constitute such a modification, extension, or
renewal of an option as to cause it to be considered as the grant of a new
option.


Notwithstanding anything herein to the contrary, the Company may, in its sole
discretion, accelerate the timing of the exercise provisions of any Award in the
event of (i) the adoption of a plan of merger or consolidation under which a
majority of the Shares of the Company would be converted into or exercised for
cash or securities of any other corporation or entity, or (ii) a sale or
exchange of all or any portion of the Company’s assets or equity securities.
Alternatively, the Company may, in its sole discretion and without the consent
of the Participants, provide for one or more of the following in the event of
any merger, consolidation, recapitalization, sale of all or any portion of the
Company’s assets or capital stock, including but not limited to a
"going-private" transaction: (i) the assumption of the Plan and outstanding
Awards by the surviving entity or its parent; (ii) the substitution by the
surviving entity or its parent of awards with substantially the same terms for
such outstanding Awards; (iii) notice to the holders of vested and exercisable
Options and Rights of their ability to exercise vested and exercisable Options
and Rights effective contingent upon and immediately prior to such transaction
followed by the cancellation of all unexercised Options and Rights (whether or
not then vested and exercisable); (iv) settlement of the intrinsic value of the
outstanding vested Options and Rights in cash or cash equivalents or equity
followed by the cancellation of all Options and Rights (whether or not then
vested or exercisable); and (v) cancellation of all unvested or unexercisable
Awards; provided, however, that in connection with an assumption or substitution
of Awards under subsections (i) or (ii) above, the Awards so assumed or
substituted shall continue to vest or become exercisable pursuant to the terms
of the original Award, except to the extent such terms are otherwise rendered
inoperative. In connection with any such transaction, each Participant shall, to
the extent so provided under the definitive transaction agreement, (i) be
subject to any earn-outs, purchase price adjustments, holdbacks, escrows and
other contingent payments on the terms set forth in the definitive transaction
agreement, (ii) be subject to all indemnification and other obligations of the
Company’s equityholders in connection with such transaction, (iii) be bound by
the appointment of any equityholder representative who shall represent the
Company’s equityholders under the definitive transaction agreement as the
representative, agent, proxy, and attorney-in-fact for the Participant, with the
power and authority to act on the Participant’s behalf with respect to the
definitive transaction agreement, and (iv) execute such additional agreements or
documentation, if any, as may be required under the definitive transaction
agreement to reflect the foregoing or the treatment of the Participant’s Awards,
including without limitation, letters of transmittal or cash-out agreements.
Upon a business combination by the Company or any of its Affiliates with any
corporation or other entity through the adoption of a plan of merger or
consolidation or a share exchange or through the purchase of all or
substantially all of the capital stock or assets of such other corporation or
entity, the Board or the Committee may, in its sole discretion, grant Options
pursuant hereto to all or any persons who, on the effective date of such
transaction, hold outstanding options to purchase securities of such other
corporation or entity and who, on and after the effective date of such
transaction, will become employees or directors of, or consultants or advisors
to, the Company or its Affiliates. The number of Shares subject to such
substitute Options shall be determined in accordance with the terms of the
transaction by which the business combination is effectuated. Notwithstanding
the other provisions of this Plan, the other terms of such substitute Options
shall be substantially the same as or economically equivalent to the terms of
the options for which such Options are substituted, all as determined by the
Board or by the Committee, as the case may be. Upon the grant of substitute
Options pursuant hereto, the options to purchase securities of such other
corporation or entity for which such Options are substituted shall be canceled
immediately.





--------------------------------------------------------------------------------





XX.DISSOLUTION OR LIQUIDATION OF THE COMPANY Upon the dissolution or liquidation
of the Company other than in connection with a transaction to which Article XIX
is applicable, all Awards granted hereunder shall terminate and become null and
void; provided, however, that if the rights of a Participant under the
applicable Award have not otherwise terminated and expired, the Participant may,
if the Committee, in its sole discretion, so permits, have the right immediately
prior to such dissolution or liquidation to exercise any Award granted hereunder
to the extent that the right thereunder has become exercisable as of the date
immediately prior to such dissolution or liquidation.


XXI.TERMINATION OF THE PLAN The Plan shall terminate ten (10) years from the
earlier of the date of its adoption by the Board or the date of its approval by
the stockholders. The Plan may be terminated at an earlier date by vote of the
stockholders or the Board; provided, however, that any such earlier termination
shall not affect any Award Agreements executed prior to the effective date of
such termination. Notwithstanding anything in this Plan to the contrary, any
Options granted prior to the effective date of the Plan’s termination may be
exercised until the earlier of (i) the date set forth in the Award Agreement, or
(ii) in the case of an Incentive Option, ten (10) years from the date the Option
is granted; and the provisions of the Plan with respect to the full and final
authority of the Committee under the Plan shall continue to control.


XXII.AMENDMENT OF THE PLAN AND AWARDS The Plan may be amended by the Board and
such amendment shall become effective upon adoption by the Board; provided,
however, that any amendment shall be subject to the approval of the stockholders
of the Company at or before the next annual meeting of the stockholders of the
Company if such stockholder approval is required by the Code, any federal or
state law or regulation, the rules of any stock exchange or automated quotation
system on which the Shares may be listed or quoted, or if the Board, in its
discretion, determines to submit such changes to the Plan to its stockholders
for approval. Further, no amendment to the Plan which reduces the Option
exercise price below that provided for in Article VII of the Plan shall be
effective unless it is approved by the stockholders of the Company.


The Board may amend the terms of any Award theretofore granted, prospectively or
retroactively, but no such amendment shall (a) materially impair the rights of
any Participant without his or her consent or (b) except for adjustments made
pursuant to Article XIX, reduce the exercise price of outstanding Options or
Rights or cancel or amend outstanding Options or Rights for the purpose of
repricing, replacing, or regranting such Options or Rights with an exercise
price that is less than the exercise price of the original Options or Rights or
cancel or amend outstanding Options or Rights with an exercise price that is
greater than the Fair Market Value of a Share for the purpose of exchanging such
Options or Rights for cash or any other Awards without stockholder approval.
Notwithstanding anything herein to the contrary, the Board may amend the terms
of any Award theretofore granted if the Board, in its discretion, determines
that such amendment is necessary to comply with the requirements of Section 409A
of the Code, the rules of any stock exchange or automated quotation systems on
which the Shares may be listed or traded, or changes in tax or other applicable
laws or regulatory requirements.
XXIII.EMPLOYMENT RELATIONSHIP Nothing herein contained shall be deemed to
prevent the Company or an Affiliate from terminating the employment of a
Participant, nor to prevent a Participant from terminating the Participant’s
employment with the Company or an Affiliate, unless otherwise limited by an
agreement between the Company (or an Affiliate) and the Participant.


XXIV.INDEMNIFICATION OF COMMITTEE In addition to such other rights of
indemnification as they may have as directors or as members of the Committee,
the members of the Committee shall, to the extent permitted by the laws of the
State of Delaware, be indemnified by the Company against all reasonable
expenses, including attorneys’ fees, actually and reasonably incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken by them as directors or members of the Committee and against
all amounts paid by them in settlement thereof (provided such settlement is
approved by the Board) or paid by them in satisfaction of a judgment in any such
action, suit or proceeding, except in relation to matters as to which it shall
be adjudged in such action, suit or proceeding that the director or Committee
member is liable for gross negligence or willful misconduct in the performance
of his or her duties. To receive such





--------------------------------------------------------------------------------





indemnification, a director or Committee member must first offer in writing to
the Company the opportunity, at its own expense, to defend any such action, suit
or proceeding.


XXV.UNFUNDED PLAN Insofar as it provides for payments in cash in accordance with
Article XVI, or otherwise, the Plan shall be unfunded. Although bookkeeping
accounts may be established with respect to Participants who are entitled to
cash, Common Stock, or rights thereto under the Plan, any such accounts shall be
used merely as a bookkeeping convenience. The Company shall not be required to
segregate any assets that may at any time be represented by cash, Common Stock,
or rights thereto, nor shall the Plan be construed as providing for such
segregation, nor shall the Company, the Board, or the Committee be deemed to be
a trustee of any cash, Common Stock, or rights thereto to be granted under the
Plan. Any liability of the Company to any Participant with respect to a grant of
cash, Common Stock, or rights thereto under the Plan shall be based solely upon
any contractual obligations that may be created by the Plan and any Award
Agreement; no such obligation of the Company shall be deemed to be secured by
any pledge or other encumbrance on any property of the Company. Neither the
Company nor the Board nor the Committee shall be required to give any security
or bond for the performance of any obligation that may be created by the Plan.


XXVI.MITIGATION OF EXCISE TAX Unless otherwise provided for in the Award
Agreement or in any other agreement between the Company (or an Affiliate) and
the Participant, if any payment or right accruing to a Participant under this
Plan (without the application of this Article XXVI), either alone or together
with other payments or rights accruing to the Participant from the Company or an
Affiliate, would constitute a "parachute payment" (as defined in Section 280G of
the Code and regulations thereunder), such payment or right shall be reduced to
the largest amount or greatest right that will result in no portion of the
amount payable or right accruing under the Plan being subject to an excise tax
under Section 4999 of the Code or being disallowed as a deduction under
Section 280G of the Code. The determination of whether any reduction in the
rights or payments under this Plan is necessary shall be made by the Company.
The Participant shall cooperate in good faith with the Company in making such
determination and providing any necessary information for this purpose.


XXVII.EFFECTIVE DATE This Plan shall become effective upon adoption by the
Board, provided that the adoption of the Plan shall be subject to the approval
of the stockholders of the Company if such stockholder approval is required by
the Code, any federal or state law or regulations, the rules of any stock
exchange or automated quotation system on which the Shares may be listed or
quoted, or if the Board, in its discretion, desires to submit the Plan to its
stockholders for approval.


XXVIII.RECOVERY If the Company is or becomes subject to regulations or listing
standards adopted pursuant to Section 10D of the Exchange Act, then each Award
granted pursuant to the Plan, each Share acquired pursuant to the Plan, and all
proceeds in respect of any such Awards or Shares shall be subject to any
"clawback" or similar policy of the Company adopted pursuant to such regulations
or listing standards that may be in effect from time to time, whether before or
after the grant, exercise or settlement of such Awards or Shares.


XXIX.FOREIGN JURISDICTIONS To the extent the Committee determines that the
restrictions imposed by the Plan preclude the achievement of the material
purposes of the Plan in jurisdictions outside the United States of America, the
Committee in its discretion may modify those restrictions as it determines to be
necessary or appropriate to conform to applicable requirements or practices of
jurisdictions outside of the United States of America.


XXX.DEFERRAL OF AWARDS At the time of the grant of an Award, the Company may
permit a Participant to elect to:


(a)have cash that otherwise would be paid to such Participant as a result of the
exercise of an Award credited to a deferred compensation account established for
such Participant by the Committee as an entry on the Company’s books;


(b)have Shares that otherwise would be delivered to such Participant as a result
of the exercise of an Award converted into an equal number of Rights; or







--------------------------------------------------------------------------------





(c)have Shares that otherwise would be delivered to such Participant as a result
of the exercise of an Award converted into amounts credited to a deferred
compensation account established for such Participant by the Committee as an
entry on the Company’s books. Such amounts shall be determined by reference to
the Fair Market Value of the Shares as of the date on which they otherwise would
have been delivered to such Participant.


A deferred compensation account established under this Article XXX may be
credited with interest or other forms of investment return, as determined by the
Committee and shall be subject to compliance with Section 409A of the Code. A
Participant for whom such an account is established shall have no rights other
than those of a general creditor of the Company. Such an account shall represent
an unfunded and unsecured obligation of the Company and shall be subject to the
terms and conditions of the applicable agreement between such Participant and
the Company. If the deferral or conversion of Awards is permitted or required,
the Committee may establish rules, procedures and forms pertaining to such
Awards, including (without limitation) the settlement of deferred compensation
accounts established under this Article XXX.
XXXI.GOVERNING LAW This Plan shall be governed by the laws of the State of
Delaware and construed in accordance therewith.


XXXII.STATUTE OF LIMITATIONS If a Participant believes that the Committee has
not followed his or her directions, or the Participant believes that he or she
has a claim against the Plan, the Company or the Committee under the terms of
the Plan and/or any applicable Award Agreement, the Participant must file a
written claim with the Committee within one (1) year after the direction was
allegedly made. The Committee will furnish each Participant with a statement of
his or her vested Options/shares of Stock at least annually. The Participant
should review this statement for accuracy.


Adopted this 19th day of December, 2019.







